Citation Nr: 0718754	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-44 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for ankle disability.

4.  Entitlement to service connection for ankylosing 
spondylitis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In December 2004, the veteran requested that he be afforded a 
hearing.  The veteran was informed in January 2007 that he 
was scheduled for a Travel Board hearing at the RO in 
February 2007.  The veteran cancelled his request for the 
hearing.  Accordingly, the veteran's request for a hearing is 
treated as withdrawn.  38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  The veteran does not have arthritis of the right knee 
that is attributable to his period of military service.

2.  The veteran does not have a left knee disability that is 
attributable to his period of military service.

3.  The veteran does not have any currently diagnosed 
disability of either ankle.

4.  The veteran does not have ankylosing spondylitis of the 
lumbar spine that is attributable to his period of military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the right knee as 
a result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2.  The veteran does not have left knee disability as a 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  The veteran does not have an ankle disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The veteran does not have ankylosing spondylitis of the 
lumbar spine as a result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records associated with the claims file 
reveal that the veteran was wounded in a plane crash in July 
1953.  He was noted to have received multiple contusions and 
lacerations of the body and a twisted right knee.  
Examination of the knee revealed tenderness over the right 
medial collateral ligament, exquisite pain on abduction of 
the knee, and no sign of fractures.  The veteran was noted to 
have a contusion over the lower back.  The veteran was seen 
for complaints of right knee pain several times in July 1953.  
The veteran was treated with whirlpool therapy and was 
returned to duty two weeks after the plane crash.  At that 
time the pain and tenderness in the right knee was greatly 
diminished.  In April 1954 the veteran reported lower back 
pain.  Physical examination revealed spasm of the lower 
spinal muscles.  A February 1955 separation examination 
revealed no abnormalities of the feet, lower extremities, or 
spine.  

Treatment reports submitted from H. Agins, M.D., including 
records from The Evanston/Glenbrook Hospital, dated in 
November 1994, revealed that the veteran underwent an 
arthroscopically assisted internal fixation and reduction of 
a right tibial plateau fracture.  The veteran was noted to 
have had a syncopal episode resulting in his car careening 
off a guard rail and coming to a stop without involving any 
other cars.  The veteran sustained a split depressed lateral 
tibial plateau fracture which required open reduction and 
internal fixation.  

The veteran was afforded a VA examination in September 2003.  
The examiner reviewed the veteran's claims file prior to the 
examination.  Physical examination revealed that the lumbar 
spine lacked normal lordosis.  There was no palpable 
tenderness or spasm in the lumbar paravertebral muscles with 
the veteran erect and prone.  The lumbar spine had no 
extension and flexed forty-five degrees with significant 
limitation from L4 to S1.  Straight-leg raising was negative 
bilaterally and reflexes in the lower extremities were 
positive and equal with no motor weakness.  X-rays of the 
lumbar spine showed significant degenerative disk disease 
from L2 to L5 with ankylosing spondylitis.  Examination of 
the ankles revealed no swelling or local tenderness.  There 
was moderate prominence of the lateral malleolus on the left 
ankle.  The ligaments were intact.  The feet were noted to be 
normal.  X-rays of the ankles revealed a small bony fragment 
below the lateral malleolus indicating an ancient sprain.  No 
arthritic changes were noted and there was no evidence of any 
lack of endurance or coordination on examination of the 
ankles.  Examination of the knees revealed positive three 
medial spurring of the right knee and positive one medial 
spurring of the left knee.  The right knee had prominence of 
the tibial tubercle and a small lateral upper tibial scar.  
The knees had no effusion or synovial thickening.  There was 
moderate crepitus with motion of the right knee and none on 
motion of the left knee.  The right knee had positive three 
laxity of the anterior cruciate ligament and the left knee 
had no cruciate laxity.  The remaining posterior cruciate and 
collateral ligaments of both knees were intact.  X-rays of 
the right knee revealed marked lateral tibia plateau 
arthritic changes with three screws in the proximal tibia and 
marked arthritis.  There was no arthritis in the left knee.  
The examiner diagnosed the veteran with severe ankylosing 
spondylitis which more likely than not began when the veteran 
was in his 40s and has progressed to marked limited motion 
with significant restriction of bending and lifting.  He 
opined that there was no objective evidence to relate the 
veteran's lumbar spine disability to service.  The examiner 
opined that the veteran had no disability of the ankles.  
Finally, the examiner diagnosed the veteran with marked 
arthritic changes of the right knee and evidence of surgery 
of the right lateral proximal tibia.  The examiner reported 
that there was no record of any surgery of the right knee 
during service and he opined that it was more likely that 
this was a separate injury apart from service.  The examiner 
opined that there were no objective findings of a left knee 
disability.  

A January 2004 magnetic resonance imaging (MRI) of the left 
knee performed at Illinois Bone and Joint Institute revealed 
no evidence of a medial meniscal tear, intrasubstance 
degenerative signal within the posterior horn of the medial 
meniscus, bucket-handle tear of the posterior horn and body 
of the lateral meniscus with a flipped meniscal fragment 
noted anteriorly, and suprapatellar joint effusion.  Private 
treatment reports from Evanston Northwestern Healthcare dated 
in March 2004 reveal that the veteran presented with a 
several week history of locking and catching in his left 
knee.  The veteran underwent an arthroscopy of the left knee, 
a partial lateral meniscectomy, radiofrequency coblation of 
the lateral tibial plateau and lateral femur, radiofrequency 
smoothing and shaving of the synovium patellofemoral joint, 
and radiofrequency coblation and obliteration of fibrous 
plica of the medial gutter.  The postoperative diagnosis was 
a complex tear of the lateral meniscus with locked left knee, 
articular cartilage injury to the lateral femur and lateral 
tibial plateau, fibrillation of articular surface of the 
medial femoral condyle, and large fibrous plica of the medial 
femoral condyle.  Other records from Illinois Bone and Joint 
Institute included an assessment dated in March 2004 from P. 
FitzSimon, M.D., in which he stated that he did not believe 
that the veteran's left knee pathology was related to the 
veteran's service-incurred plane crash in 1953.  

The veteran underwent an examination of his knees at Illinois 
Bone and Joint Center in January 2006.  Physical examination 
revealed full range of motion of the bilateral knees and no 
joint effusion.  There was no pain to palpation over the 
bilateral knees.  The veteran had positive patellofemoral 
crepitance and positive patellofemoral grind.  Neurovascular 
examination was intact.  X-rays of the right knee revealed a 
previous screw replacement from an open reduction and 
internal fixation of the knee and arthritic changes primarily 
of the lateral compartment with joint space narrowing of the 
medial compartment.  X-rays of the left knee revealed joint 
space narrowing primarily of the lateral compartment.  The 
veteran was diagnosed with degenerative arthritis of the 
right and left knees and patellofemoral chondrosis of the 
bilateral knees.  

Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Right Knee Arthritis

The Board finds that service connection for right knee 
arthritis is not warranted.  In reaching this conclusion, the 
Board notes that the only nexus opinion of record, that of 
the VA examiner in September 2003, concluded that the veteran 
had marked arthritic changes of the right knee and evidence 
of surgery of the right lateral proximal tibia.  The examiner 
reported that there was no record of any surgery of the right 
knee during service and he opined that it was more likely 
this was a separate injury apart from service.  Private 
treatment reports from Dr. Agins revealed that the veteran 
underwent an arthroscopically assisted internal fixation and 
reduction of a right tibial plateau fracture in November 1994 
following a syncopal episode resulting in the veteran's car 
careening off a guard rail, at which time he sustained a 
split depressed lateral tibial plateau fracture.  In light of 
absence of other evidence to contradict the VA examiner's 
medical opinion, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for right knee arthritis.  Additionally, there is 
no indication in the record that arthritis of the right knee 
was shown within a year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Left Knee Disability

The veteran's SMRs were negative for treatment or a diagnosis 
of a left knee disability.  At the time of the September 2003 
VA examination the examiner opined that there was no 
objective clinical evidence of a left knee disability.  
Private treatment reports from Evanston Northwestern 
Healthcare dated in March 2004 reveal that the veteran 
presented with a several week history of locking and catching 
in his left knee.  The veteran underwent an arthroscopy of 
the left knee, a partial lateral meniscectomy, radiofrequency 
coblation of the lateral tibial plateau and lateral femur, 
radiofrequency smoothing and shaving of the synovium 
patellofemoral joint, and radiofrequency coblation and 
obliteration of fibrous plica of the medial gutter.  In a 
March 2004 assessment Dr. FitzSimon said he did not believe 
that the veteran's left knee pathology was related to the 
veteran's service-incurred plane crash in 1953.  The first 
evidence of any disability of the left knee came almost fifty 
years following the veteran's separation from service.  There 
is no competent evidence to indicate that any current left 
knee disability is related to service.  In light of absence 
of any objective evidence to establish a link between any 
current left knee disability and his military service, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
knee disability.

Ankle Disability

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current diagnosis of an ankle disability.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  The veteran's 
SMRs were negative for any reference to treatment or 
diagnosis of any ankle disability.  The veteran's separation 
examination revealed that the veteran had no abnormalities of 
the lower extremities.  Private treatment reports are silent 
for diagnosis or treatment of the ankles.  At the time of the 
September 2003 examination the examiner opined that there 
were no objective findings of any disability of the ankles.  
Absent a current diagnosis of any ankle disability, an award 
of service connection is not warranted.  The preponderance of 
the evidence is against the claim of entitlement to service 
connection for an ankle disability.

Lumbar Spondylitis

The veteran's SMRs reveal that the veteran had a contusion on 
his lower back following the plane crash in July 1953.  The 
veteran reported lower back pain once in April 1954.  
Physical examination revealed spasm of the lower spinal 
muscles.  The February 1955 separation examination revealed 
no abnormalities of the spine.  Private treatment records are 
negative for treatment or complaints related to a lumbar 
spine disability.  The September 2003 VA examiner diagnosed 
the veteran with severe ankylosing spondylitis which he said 
more likely than not began when the veteran was in his 40s 
and has progressed to marked limited motion with significant 
restriction of bending and lifting.  He opined that there was 
no objective evidence to relate the veteran's lumbar spine 
disability to service.  Additionally, there was no showing of 
arthritis during the year following the veteran's military 
service.  38 C.F.R. §§ 3.307, 3.309.  In light of absence of 
any objective evidence to establish a link between the 
veteran's current ankylosing spondylitis and his military 
service, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for ankylosing spondylitis of the lumbar spine. 

The Board notes that the veteran has alleged that he has 
disabilities of the bilateral knees, the bilateral ankles, 
and his lumbar spine that are related to military service.  
While the veteran is capable of providing information 
regarding his symptoms, as a layperson, he is not qualified 
to offer medical diagnosis or medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for disabilities of the knees, the ankles, 
or the lumbar spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in June 2003 and notified him of 
the evidence/information required to substantiate claims of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  Follow-up letters were also mailed to the 
veteran later in June 2003, June 2004, July 2004, and January 
2006.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, in a March 2006 letter and the August 2006 
supplemental statement of the case, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issues are 
now before the Board.  Consequently, the claims need not be 
remanded to address a potential rating or effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports in developing the veteran's claims.  The veteran was 
afforded a VA examination.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for an ankle disability is 
denied.

Entitlement to service connection for ankylosing spondylitis 
of the lumbar spine is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


